 1                         UNITED STATES DISTRICT COURT

 2                                DISTRICT OF NEVADA

 3 MILTON O. CRAWFORD,                             Case No.: 2:18-cv-01156-APG-CWH

 4        Plaintiff                                      Order Denying Motion

 5 v.                                                         [ECF No. 55]

 6 KROGER COMPANY,

 7        Defendant

 8       IT IS ORDERED that plaintiff Milton Crawford’s amended motion to vacate (ECF No.

 9 55) is DENIED.

10       DATED this 22nd day of March, 2019.

11

12
                                                 ANDREW P. GORDON
                                                 UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23
